Exhibit 10.3



















PENSION RESTORATION PLAN










Originally Adopted - January 1, 1976


Last Amended - June 29, 2015




--------------------------------------------------------------------------------











PENSION RESTORATION PLAN
I.    PURPOSE
The purpose of this Plan is to provide an employee or pensioner or his survivor
or survivors eligible to receive payments pursuant to the Company's Pension and
Retirement Plan the portion of his pension or survivor benefit that would have
been paid to him or his survivor or survivors under the Pension and Retirement
Plan if the limitations established in paragraphs A(2)(b)(iii) relating to
deferred Variable Compensation Awards, A(2)(b)(v) and D of Section IX of such
Plan had not been applied, or, effective with payments made after January 1,
1996, if the limitations established in paragraphs A(2)(b)(v) and D of Section
IX of such Plan not been applied. Notwithstanding the above, an employee or the
survivor(s) of an employee who retires in accordance with the Incapability
Retirement provision of Section IV of the Pension and Retirement Plan will not
be eligible for participation in this Plan.


II.    ADMINISTRATION
The administration of this Plan is vested in the Board of Benefits and Pensions
appointed by the Company, except that the Compensation Committee shall determine
the discount rate to be used in calculating the lump sum payment described in
Section V. The Board may adopt such rules as it may deem necessary for the
proper administration of the Plan, and its decision in all matters involving the
interpretation and application of this Plan shall be final. The Board shall have
the discretionary right to determine eligibility for benefits hereunder and to
construe the terms and conditions of this Plan.


III.    ELIGIBILITY
An employee or pensioner who is entitled to pension payments, or a person
entitled to survivor benefits, pursuant to the Company's Pension and Retirement
Plan, but excluding an employee or the survivor(s) of an employee who retires
under the Incapability Retirement provision of Section IV of the Plan, will be
eligible for payments under this Plan provided payments that would have been
made under the Pension and Retirement Plan have been reduced by the limitations
on such payments set forth in paragraphs A(2)(b)(iii) relating to deferred
Variable Compensation Awards, A(2)(b)(v) and D of Section IX of such Plan, or,
effective with payments made after January 1, 1996, the limitations on such
payments set forth in paragraphs A(2)(b)(v) and D of Section IX of such Plan.












--------------------------------------------------------------------------------



For purposes of this Plan, the term "Company" means E. I. du Pont de Nemours and
Company, any wholly owned subsidiary or part thereof and any partnership or
joint venture in which E. I. du Pont de Nemours and Company is joined which
adopts this Plan with the approval of the Company, or such person or persons as
the Company may designate provided, however, that an employee of The Chemours
Company listed on the attached Appendix, or the survivor of such listed employee
entitled to survivor benefits, pursuant to the DuPont Pension Restoration Plan,
for whom the responsibility for all benefits payable under this Plan was assumed
by The Chemours Company effective July 1, 2015 will not be eligible for benefit
payments under this Plan.


IV.     AMOUNT PAYABLE
The amount payable to a person eligible to receive payments under this Plan will
be the actuarial equivalent of the monthly pension or survivor benefit under the
Pension and Retirement Plan calculated without application of the limitations on
such payment set forth in paragraphs A(2)(b)(iii) relating to deferred Variable
Compensation Awards, A(2)(b)(v) and D of Section IX of such Plan, or effective
with payments made after January 1, 1996, the limitations on such payments set
forth in paragraphs A(2)(b)(v) and D of Section IX of such Plan, less the amount
of the actual monthly pension or survivor benefit paid under such Plan
determined under the Rules established by the Board of Benefits and Pensions.


V.    PAYMENTS OF BENEFITS
Effective with retirements on or after December 31, 2006, the amount payable
under this Plan will be a lump sum payment determined in accordance with the
Terms and Conditions adopted by the Board of Benefits and Pensions from time to
time and paid at the later of 3 months after termination or the end of the month
in which the Earliest Benefit Commencement Date occurs. For purposes of this
Plan, the Earliest Benefit Commencement Date is defined as follows, except for
officers of the Company:


Age at Termination
Service at Termination
Earliest Benefit Commencement Date
At least 50
15 or more
Termination Date + 1 Day *
Not yet 50
15 or more
Age 50
Any Age
10 through 14
Age 60
Any Age
Less than 10
Age 65

* Note: For optional eligible retirees less than age 50 at termination the EBCD
would also be Termination Date + 1 Day.


For officers of the Company, the Earliest Benefit Commencement Date will be the
later of 6 months after termination or the end of the months in which the
Earliest Benefit Commencement Date occurs.
All payments under this Plan shall be made by, and all expenses of administering
this Plan shall be borne by, the Company.














--------------------------------------------------------------------------------



VI.    RIGHT TO MODIFY


The Company reserves the right to change this Plan in its discretion by action
of the Compensation Committee or its delegate, or to discontinue this Plan in
its discretion by action of the Board of Directors: provided, however, that
following a Change in Control (as defined in the Company’s Equity and Incentive
Plan, a “Change in Control”) no such amendment or termination may adversely
affect any benefits accrued under the Plan prior to the termination or adoption
of the amendment (including without limitation, any terms, conditions or
distribution alternatives applicable to such accrued benefits). In addition, for
a period of two years following a Change in Control, the Company shall not
terminate the Plan in whole or in part or make any amendment to the Plan which
in any way adversely affects or limits the terms and conditions or benefits as
available pursuant to the Plan immediately prior to the Change in Control.


VII.    NONASSIGNMENT
No assignment of the rights and interests under this Plan will be permitted or
recognized under any circumstances, nor shall such rights and interests be
subject to attachment or other legal processes for debt.










































